Name: Commission Regulation (EEC) No 237/87 of 27 January 1987 amending Regulation (EEC) No 546/86 laying down detailed rules for applying the supplementary trade mechanism to fishery products
 Type: Regulation
 Subject Matter: Europe;  trade policy;  distributive trades
 Date Published: nan

 28 . 1 . 87 Official Journal of the European Communities No L 25/ 13 COMMISSION REGULATION (EEC) No 237/87 of 27 January 1987 amending Regulation (EEC) No 546/86 laying down detailed rules for applying the supplementary trade mechanism to fishery products HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 174 and 361 thereof, Whereas the Act of Accession introduced a supplemen ­ tary trade mechanism applicable to imports of certain fishery products into the new Member States ; Whereas Commission Regulation (EEC) No 546/86 (') laid down detailed rules for applying this mechanism ; whereas that Regulation provides in particular that any imports into Spain and Portugal of the products concerned should be subject to the presentation of import licences issued in advance by the competent agency of the importing Member State ; Whereas experience gained by such agencies has shown the advisability of allowing some tolerance as regards the quantity of products imported as compared with that stated on the import licence ; whereas provision should also be made for the term of validity of such licences to be more in line with customary commercial practices ; whereas Regulation (EEC) No 546/86 should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, Article 1 Regulation (EEC) No 546/86 is hereby amended as follows : 1 . The following subparagraphs are inserted after Article 4 (2): 'Whereas the quantity imported exceeds the quantity specified on the licence by not more than 5 % , it shall be deemed to have been imported under cover of that document. Where the quantity imported is less than the quantity specified on the licence and that difference is not more than 5 %, the obligation to import shall be deemed to have been fulfilled.' 2. In Article 4 (3) '60 days' is replaced by '90 days'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 1987. For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 47.